Exhibit 10.3

Walter Industries, Inc.

Mueller Water Products, Inc.

JOINT LITIGATION AGREEMENT

THIS JOINT LITIGATION AGREEMENT is made between Walter Industries, Inc., a
Delaware corporation (“WLT”), and Mueller Water Products, Inc., a Delaware
corporation (“MWA”), and by each of them for their respective subsidiaries
(together with WLT and MWA, the “Corporate Entity Parties”), and their
respective affiliates, advisors, and agents, all to the extent reflected in this
Agreement (the “Parties”), effective as of December 14, 2006 ( the “Spin-Off
Date”).

WHEREAS, WLT acquired all of the outstanding equity of MWA in October 2005;

WHEREAS, in May 2006, MWA sold shares of its Series A common stock to public
stockholders in an initial public offering (the “IPO”), after which WLT, through
its ownership of all of MWA’s outstanding Series B common stock, retained
approximately 96% of the voting control of MWA, and approximately 75% of the
economic value of MWA, so that the interests of WLT and MWA continued to be
substantially aligned;

WHEREAS, WLT intends to distribute all of its Series B common stock of MWA to
WLT’s shareholders of record on December 6, 2006, effective December 14, 2006
(the “Spin-Off”);

WHEREAS, the Corporate Entity Parties have been involved in pending or potential
claims and litigation referred to herein and in the schedules hereto (the
“Litigation”) that involve or could potentially involve Corporate Entity Parties
that will not be affiliated with each other after the Spin-Off;

WHEREAS, the Parties as identified herein have developed a substantial amount of
evidence and work product relating to the Litigation and have, prior to the
effective date of the Spin-Off, engaged in communications that are protected by
the attorney work product, attorney-client, and joint defense privileges;

WHEREAS, the parties currently share certain information that is protected as
confidential, or under attorney-client privileges, or as attorney work product,
and the parties agree that after the Spin-Off such information should continue
to be treated as confidential, or protected by attorney work product or
attorney-client privileges;

WHEREAS, the Corporate Entity Parties are willing to provide access to such
evidence and work product on certain conditions; and

WHEREAS, the Corporate Entity Parties desire to allocate responsibilities for
the Litigation and any future litigation and claims or potential claims
(“Claims”) as provided

D-1


--------------------------------------------------------------------------------




 

herein and, to share insurance coverages and indemnification from third parties
that may be available to both parties;

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
agreements and other good and valuable consideration hereinafter set forth, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree as follows:

1.     Statement of Intent.

The Parties acknowledge that the intent of the Spin-Off will be to separate the
flow control businesses of MWA from the distinct home construction and sales
related businesses and coal-related businesses of WLT.  The Parties note that
such businesses are and have historically been, unique and separate businesses,
and that it is the intent of the Parties that the Litigation and Claims referred
to herein, and any subsequent litigation related to any of the businesses of any
of the Corporate Entity Parties, should be allocated as much as possible to the
type of business out of which the Litigation or Claim arose.  Thus, it is the
intent of the parties that MWA be responsible for all Litigation and Claims
arising from the flow control businesses, and that WLT be responsible for all
Litigation and Claims arising from the home construction and sales related
businesses and coal-related businesses, and that Litigation and Claims that
relate to both shall be allocated and shared as agreed to by the Parties, or as
determined by the Arbitrator as set out below.

2.     Allocation of Responsibility for Litigation and Claims.

(a)                                  Schedule A Litigation.  WLT shall
indemnify, defend and hold harmless MWA and the Corporate Entity Parties
affiliated with MWA immediately after the Spin-Off, from and against any costs,
expenses and damages assessed as a result of the Litigation or Claims listed on
Schedule A hereto.  Such Litigation and Claims shall be referred to as the
“Schedule A Litigation”.

(b)                                 Schedule B Litigation.  MWA shall indemnify,
defend and hold harmless WLT and the Corporate Entity Parties affiliated with
WLT immediately after the Spin-Off, from and against any costs, expenses and
damages assessed as a result of the Litigation or Claims listed on Schedule B
hereto.  Such Litigation and Claims shall be referred to as the “Schedule B
Litigation”.

(c)                                  Schedule C Litigation.  WLT and MWA shall
shares the costs, expenses and damages assessed as a result of the Litigation or
Claims listed on Schedule C hereto, according to the allocations set out in
Schedule C hereto, or, if no allocations have been agreed between the Parties,
then in such amounts as the parties may agree in the future, or as their
interests in the Litigation or Claims may ultimately be decided (the “Allocated

D-2


--------------------------------------------------------------------------------




 

Share”).  Such Litigation and Claims shall be referred to as the “Schedule C
Litigation”.

3.     Future Litigation and Claims.

(a)                                  With respect to future Litigation or
Claims, as soon as practicable after the identification of such Litigation or
Claims by any Party, the Parties shall consult with a view to reaching an
agreement on whether they can allocate responsibility for such matters between
the parties in accordance with the statement of intent set forth in Section 1 of
this Agreement.  It is the intent of the Parties that the Litigation and Claims
provided for be assumed fully by one Party or the other, or that the parties
agree to allocate responsibility for such Litigation or Claims between
themselves in the same fashion as envisioned for the Schedule C Litigation.

(b)                                 If the Parties are unable to allocate
responsibility for any Litigation or Claims hereunder, then the Parties may
agree that such allocations shall be as determined by any third party (such as
an outside law firm) who has been granted authority by the Parties to determine
such allocation, or, any party may elect to cause any allocation to be
determined by an Arbitrator as set out below.

4.     Fees and Expenses.

(a)                                  Except as provided herein, the Corporate
Entity Parties agree, for themselves and their affiliates, to pay their own
expenses in connection with the Litigation, including attorneys fees and the
fees and expenses of their affiliates and agents.

(b)                                 WLT shall be responsible for all costs and
expenses associated with the Schedule A Litigation, including the costs of
depositions, testimony and discovery enforced on MWA and its affiliates,
provided, however, that MWA or its affiliates shall bear the costs of its own
personnel and internal legal counsel and those costs of its Corporate Entity
Parties.

(c)                                  MWA shall be responsible for all costs and
expenses associated with the Schedule B Litigation, including the costs of
depositions, testimony and discovery imposed on WLT and its affiliates,
provided, however, that WLT or its affiliates shall bear the costs of its own
personnel and internal legal counsel and those costs of its Corporate Entity
Parties.

(d)                                 Except as provided on Schedule C, WLT and
MWA agree to share the expenses of the Schedule C Litigation in proportion to
their Allocated Share, with each bearing their own expenses as they are
incurred, sharing other more extraordinary expenses (such as expert witness
fees), and then reconciling their expenses incurred for their common benefit
when any

D-3


--------------------------------------------------------------------------------




 

Litigation or Claim is finally concluded or at such other time as agreed by the
Parties.

(e)                                  Representatives of the Parties shall
regularly discuss the need for payments hereunder, or to offset the payments
incurred by the Corporate Entity Parties, it being the intent of the parties
that no payments be made if the amount to be paid is less than $10,000, until
the Parties agree on a final settlement of the amounts to be paid under this
Agreement or until the amount owed to one party hereunder exceeds $100,000.  The
Parties shall have a telephonic or in-person discussion no less frequently that
quarterly for the first year following the execution of this Agreement, and
semi-annually thereafter, to agree on any payments to be made hereunder, to
modify the terms of this Agreement as the Parties agree, or to agree on
modifications to the schedules.

(f)                                    Any amounts to be paid hereunder shall,
to the extent not paid within 30 days after agreement to be paid, bear interest
at the Prime Rate until such amounts are paid in full.  As used herein, “Prime
Rate” shall mean the fluctuating interest rate announced from time to time by
the Bank of America as its prime rate.

5.     Protection of Information.

(a)                                  For purposes of this Agreement, the parties
record that they have a common interest in the Litigation and the Claims
referred to herein, recognizing that they were under common control and
ownership in connection with prior actions and communications with respect to
the Litigation and Claims.

(b)                                 WLT and MWA agree to share evidence and work
product in connection with the Litigation and Claims, including with their
respective counsel, provided, however, that in the event of disagreements
regarding whether to settle any Litigation or Claims, the parties shall be free
to settle any such Litigation or Claim, provided that the work product,
evidence, privileged materials and confidential information retained by the
settling party shall not be shared with any third parties without the consent of
any Corporate Entity Party that would have the right to prevent the disclosure
of any such information had the Spin-Off not occurred.

(c)                                  Each Corporate Entity Party agrees, on its
own behalf and on behalf of its agents, advisors, and counsel, to protect any
work product, evidence, privileged materials and confidential information
related to the Litigation against disclosure as if it were their own information
and to assert the joint litigation privilege as a bar to the production of any
such information.

D-4


--------------------------------------------------------------------------------




 

6.     Prior Coverages and Indemnification.

(a)                                  Prior WLT Coverage

(i)                                     With respect to Litigation or Claims or
other liabilities against MWA that are or may be, in the reasonable judgment of
MWA, covered by insurance policies held by WLT or indemnification otherwise
available to WLT on or prior to December 14, 2006 (“Prior Coverage”), MWA shall
pursue, or, to the extent possible, WLT shall be authorized to pursue, such
claims on behalf of MWA in the amounts and in accordance with the terms of such
Prior Coverage, provided that such claims and liabilities relate to matters that
arose on or prior to December 14, 2006.  WLT agrees that it will not, and will
not permit any affiliate, to terminate any Prior Coverage without MWA’s
consent.  Promptly upon receipt of the proceeds of any such Prior Coverage, WLT
shall cause such proceeds to be paid to MWA.

(ii)                                  The Corporate Entity Party pursuing the
coverage will, or will cause its affiliates to, diligently pursue all claims for
Prior Coverage at MWA’s expense, provided that in no event shall WLT be obliged
to litigate or pursue any other extraordinary remedies against any insurer or
indemnitor, except as provided in (iii) below.  WLT and MWA must consult in good
faith with respect to the pursuit of any Prior Coverage.  Consistent with
pursuing its own interests, each party shall take all reasonable steps necessary
to protect the interests of all the Corporate Entity Parties in maintaining the
availability of Prior Coverage.

(iii)                               In the event that MWA, in its sole
discretion, determines that in order to protect its rights hereunder with
respect to any claim, that it is necessary to pursue litigation or make a claim
for Prior Coverage against any insurer or indemnitor, it shall so advise WLT,
and MWA shall pursue such litigation or claim.

(b)                                 Prior U.S. Pipe Coverage

(i)                                     With respect to Litigation or Claims or
other liabilities against any former subsidiary of United States Pipe and
Foundry Company, LLC, an Alabama limited liability company (together with its
business predecessors, “U.S. Pipe”), that are or may be, in the reasonable
judgment of WLT, covered by insurance policies held by U.S. Pipe or
indemnification otherwise available to U.S. Pipe on or prior to December 14,
2006 (“Prior Coverage”), MWA shall pursue, or if authorized, permit WLT to
pursue, such claims on behalf of such former subsidiary in the amounts and in
accordance

D-5


--------------------------------------------------------------------------------




 

with the terms of such Prior Coverage, provided that such claims and liabilities
relate to matters that arose on or prior to December 14, 2006.  MWA agrees that
it will not, and will not permit any affiliate, including U.S. Pipe, to
terminate any Prior Coverage without WLT’s consent.  Promptly upon receipt of
the proceeds of any such Prior Coverage, U.S. Pipe shall cause such proceeds to
be paid to WLT.

(ii)                                  The Corporate Entity Party pursuing the
coverage will, or will or will cause its affiliates to, diligently pursue all
claims for Prior Coverage at WLT’s expense (or the expense of the relevant
former subsidiary), provided that in no event shall MWA be obliged to litigate
or pursue any other extraordinary remedies against any insurer or indemnitor,
except as provided in (iii) below.  MWA and WLT must consult in good faith with
respect to the pursuit of any Prior Coverage.  Consistent with pursuing its own
interests, each party shall take all reasonable steps necessary to protect the
interests of all the Corporate Entity Parties in maintaining the availability of
Prior Coverage.

(iii)                               In the event that WLT, in its sole
discretion, determines that in order to protect the rights hereunder with
respect to any claim of a former U.S. Pipe subsidiary, that it is necessary to
pursue litigation or make a claim for Prior Coverage against any insurer or
indemnitor, it shall so advise MWA, and WLT shall pursue such litigation or
claim, or MWA shall, if requested by WLT, pursue such litigation or claim at
WLT’s direction (or the direction of such former relevant subsidiary), provided
that WLT and such former subsidiary shall be responsible for all out of pocket
costs and expenses associated with such litigation or claim.

(c)                                  Prior MWA Coverage

WLT shall cause to be transferred to MWA all insurance policies in effect for
MWA and its subsidiaries prior to the WLT acquisition of MWA’s
predecessor-in-interest (“Predecessor Mueller”) and any stand-alone policies
applicable to MWA and its subsidiaries.

(d)                                 First Come/First Served

The parties understand and agree that the principles outlined in paragraphs (a)
and (b) above could allow one party or the other to exhaust the policy limits on
a “first come/first served” basis.  With respect to the application of the first
come/first served principles set forth above, the Corporate Entity Parties shall
be obligated to act in good faith and to avoid taking any actions for the
purpose or with the intention of accelerating or

D-6


--------------------------------------------------------------------------------




 

delaying claims payments or losses in order to obtain some advantages with
respect to the exhaustion of applicable limits.  In addition, the Corporate
Entity Parties shall not enter into any written settlement agreement with any
insurer that has the effect of reducing limits that would otherwise be
potentially available under this Agreement to any party without first giving the
affected party to this Agreement at least thirty (30) days’ advance written
notice of its intention to enter into such settlement accompanied by a copy of
the proposed settlement so that the other party may have an opportunity to
consider the impact of such proposed settlement on its interests.  The parties
agree to consult with each other and negotiate in good faith about such impacts.

7.     Pending Settlement Agreements; Other Agreements.

WLT and MWA acknowledge and agree that WLT is engaged in certain settlement
discussions with certain historic insurance providers as set forth on Schedule
D.  The Parties agree that WLT shall continue those discussions and enter into
settlements with the insurers listed on that schedule, and that WLT and MWA
shall divide the proceeds as set forth on Schedule D.

8.     Directors and Officers Liability Insurance.

For the six-year period commencing immediately after the Spin-Off Date, WLT
shall maintain in effect WLT’s current directors’ and officers’ liability
insurance policies providing coverage as respects acts or omissions occurring
prior to the Spin-Off Date with respect to those Persons who are currently
covered by WLT’s directors’ and officers’ liability insurance policy on terms
and at limits no less favorable to MWA’s directors and officers currently
covered by policies in effect on the date hereof, provided, also, that if WLT’s
current directors’ and officers’ liability insurance expires, is terminated or
is canceled during such six-year period, WLT shall obtain directors’ and
officers’ liability insurance covering such acts or omissions with respect to
each such Person on terms and at limits no less favorable to MWA’s directors and
officers currently covered by policies in effect immediately prior to the date
of such expiration, termination or cancellation (the “Existing D&O Policy”);
provided, however, that: (i)  WLT may substitute for the Existing D&O Policy a
policy or policies of comparable coverage, including a “tail” insurance policy;
and (ii) WLT shall not be required to pay annual premiums for any substitute or
“tail” policies in excess of two times the premiums paid for the Existing D&O
Policy (the “Maximum Premium”).  In the event any future annual premiums for the
Existing D&O Policy (or any substitute policies) exceed the Maximum Premium, WLT
shall be entitled to reduce the amount of coverage of the Existing D&O Policy
(or any substitute or “tail” policies) to the amount of coverage that can be
obtained for a premium equal to the Maximum Premium. This Section is intended to
benefit each of the directors and officers of MWA, and shall be enforceable by
each Indemnified Party and his or her heirs and representatives.

D-7


--------------------------------------------------------------------------------




 

9.     Further Assurances.

(a)                                  Each party shall cooperate with each other,
use commercially reasonable efforts to take or cause to be taken all appropriate
actions required of such party, and do or cause to be done all things necessary
or appropriate to effectuate the provisions and purposes of this Agreement and
the transactions contemplated hereby, including the execution of any additional
documents or instruments of any kind, the obtaining of consents that may be
reasonably necessary or appropriate to carry out any of the provisions hereof,
and the taking of all such other actions as such party may reasonably be
requested to take by the other party from time to time consistent with the terms
of this Agreement.  Each party must furnish to the other all information and
documentation as may reasonably be required in the pursuit of any litigation or
claims under this Section.  Each party shall regularly — no less frequently than
monthly or other mutually agreed upon intervals — consult with the other with
respect to such litigation or claim, and each party shall promptly advise the
other as to any material developments.    WLT and MWA shall take all action
reasonably required to ensure that MWA, on the one hand, and any former
subsidiary of U.S. Pipe, on the other, shall have access to the Prior Coverages
following any merger or liquidation of WLT or U.S. Pipe.

(b)                                 By way of enumeration and not of
limitation:  (i)  each party shall be obligated to provide copies of insurance
policies or evidence of the existence of insurance to the other; (ii)  each
party shall be obligated to provide the other with information reasonably
necessary or helpful to either party (including, without limitation, currently
valued loss runs on an annual basis for all lines of insurance for five calendar
years after the Spin-Off Date) in connection with its efforts to obtain
insurance coverage pursuant to and in accordance with the terms of this
Agreement or to purchase other insurance policies; (iii)  each party shall be
obligated to provide information to the other about amounts applied to the
limits of policies or self-insured retentions potentially applicable to both,
and the basis for the application of such amounts to such limits, so that each
company can monitor the exhaustion of such limits; and (iv)  each party shall
execute further assignments or allow the other to pursue claims in its name
(subject to appropriate disclosure of the fact that it is doing so and the
reasons why it is doing so), including by means of arbitration or litigation, to
the extent necessary or helpful to the other party’s efforts to obtain insurance
coverage to which it is entitled under this Agreement.

(c)                                  Each party shall be obligated to reimburse
each other for out-of-pocket costs and expenses reasonably incurred in
connection with providing cooperation and assistance to the other pursuant to
this Agreement in accordance with Section 4 of this Agreement.

D-8


--------------------------------------------------------------------------------




 

10.   Arbitration.

(a)                                  Commencement.  In the event of any dispute
or difference hereunder or in connection with the subject matter of this
Agreement or by any person claiming rights under this Agreement, the party or
person claiming a dispute or rights shall notify the other relevant parties of
the dispute or difference, giving the details of such dispute or difference, and
notifying the other parties that it desires such dispute or difference to be
settled by mediation or arbitration, as the case may be.  In the event the
parties are unable to reach a mutually acceptable resolution of the matter
within thirty (30) days of the notice of dispute, either party may submit the
dispute to binding arbitration as set forth below.

(b)                                 Rules of Arbitration.  If the dispute or
difference has been referred to arbitration as provided above, then any party
may elect to cause such dispute or difference to be finally settled by a single
arbitrator (the “Arbitrator”).  The party electing arbitration (the “Initiating
Party”) shall so notify the other party or parties (the “Responding Party”) in
writing, and such notice shall be accompanied by the name of the representative
selected by the Initiating Party.  A second representative shall be chosen by
the Responding Party or Parties.  Each representative shall have legal or
appropriate financial experience.  If the Responding Party does not select a
representative or advise the Initiating Party of their selection within thirty
(30) days after receipt by the Responding Parties of the notice of intent to
arbitrate, the second representative shall be chosen by the American Arbitration
Association in Washington, DC.  The first and second representatives shall then
jointly agree on the Arbitrator.  If they have not selected the Arbitrator
within thirty (30) days after the selection of the second representative, the
American Arbitration Association in Washington, DC shall select the Arbitrator. 
The Arbitrator shall also have legal or financial experience.

(c)                                  Arbitration Procedure.  The place and situs
of arbitration shall be Washington, DC.   The Arbitrator shall determine the
rules of the arbitration, bearing in mind the need for speed and cost
effectiveness.  The Arbitrator may adopt the rules and procedures for commercial
arbitration of the American Arbitration Association, but there shall be no
compelled discovery or disclosure from either party prior to the hearing except
as specifically ordered by the Arbitrator for good cause shown.  The parties
agree to facilitate the arbitration by (i) making available to each other and to
the Arbitrator for inspection and extraction all documents, books and records as
the Arbitrator shall determine to be relevant to the dispute, (ii) making
personnel under their control available to other parties and the Arbitrator and
(iii) observing strictly the time periods established by the Arbitrator for the
submission of evidence and pleadings.  The Arbitrator

D-9


--------------------------------------------------------------------------------




 

shall have the power to render declaratory judgments in accordance with the
American Arbitration Association Rules for Injunctive Relief, as well as to
award monetary claims or to render claims that the Arbitrator deems equitable
and just, provided that the Arbitrator shall not have the power to act (x)
outside the prescribed scope of this Agreement, or (y) without providing an
opportunity to each Party to be represented before the Arbitrator.  The
Arbitrator shall endeavor to render final decisions in writing within sixty (60)
days of the selection of the Arbitrator.

(d)                                 Arbitration Award; Enforcement.  The
Arbitrator’s award shall be in writing.  The Arbitrator may allocate the costs
and expenses of the proceedings between the parties and shall award interest as
the Arbitrator deems appropriate.  The arbitration judgment shall be final and
binding on the parties.  Judgment on the Arbitrator’s award may be entered in
any court having jurisdiction.

11.   Immunities.

This Agreement may not be introduced in any court to establish any fact of this
Agreement except to permit any Corporate Entity Party hereto to secure its
rights under this Agreement.  The terms of this Agreement have been reached as a
settlement between the Corporate Entity Parties and its terms are without
prejudice to the ability of any Corporate Entity Party hereto to assert claims
against any third party, or defend itself against claims asserted it by any
third party.

12.   Authority.

Each Corporate Entity Party represents and warrants that it has the right, power
and authority to enter into this Joint Litigation Agreement, and to cause its
affiliates, agents and counsel to abide by this Agreement to the extent
necessary to enforce the terms hereof as fully as if they were signatories to
this Agreement.

13.   Amendments.

This Agreement shall be binding on the successors and assigns of the parties
hereto.  This Agreement shall not be changed, modified, or amended except by a
writing signed by the Corporate Entity Party to be charged, and this Agreement
may not be discharged except by performance in accordance with its terms or by a
writing signed by the party to be charged.  This Agreement may be amended by the
mutual written agreement of WLT and MWA only, and all parties who derive rights
under this Agreement shall be bound by such amendment.

14.   Third Party Rights.

This Agreement shall not confer any rights or benefit upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns.

D-10


--------------------------------------------------------------------------------




 

15.   Legal Enforceability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof.  Any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

16.   Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware without giving effect to the conflict of laws
principles thereof. The parties hereto hereby waive personal service of any and
all process upon it and consent that all such service of process may be made by
registered or certified mail (return receipt requested) directed to such party
at its address set forth on the signature pages below, and service so made shall
be deemed to be completed three (3) days after the same shall have been so
deposited in the U.S. Mails, or on one day following delivery by email or by
telecopy as provided below, with evidence of delivery, provided that any
delivery by email or telecopy shall be followed by a telephone call alerting the
recipient to the notice being so delivered.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.

WALTER INDUSTRIES, INC.

 

MUELLER WATER PRODUCTS, INC.

 

 

 

Signature:

/s/ Victor P. Patrick

 

 

Signature:

/s/ Robert Barker

 

Name: Victor P. Patrick

 

Name: Robert Barker

Title: Vice Chairman

 

Title: Executive Vice President

Address:

2211 W. Boy Scout Boulevard

 

Address:

1200 Abernathy Road

 

Tampa, FL 33607

 

 

Atlanta, GA 30328

 

 

 

 

 

 

 

 

 

 

Telephone: 813-871-4811

 

Telephone: 770-206-4200

Telecopy: 813-871-4491

 

Telecopy: 770-206-4235

Email: vpatrick@walterind.com

 

Email: rbarker@walterind.com

 

 

D-11


--------------------------------------------------------------------------------